IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                 DA 20-0340

STATE OF MONTANA, ex rel., TIM
FOX,

            Plaintiff and Appellee,
      v.                                           ORDER OF MEDIATOR APPOINTMENT

PHILIP MORRIS, INC., et al.,

            Defendants and Appellants.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly and timely select a
mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Annie M. Goodwin, P.O. Box 1131, Helena, MT 59624, (406)458-1199,
anniegoodwinlaw@gmail.com, whose name appears next on the list of attorneys desiring appointment as
mediators for Money Judgments appeals which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby
appointed to conduct the mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d) shall run from the
date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the parties
individually if not represented by counsel, on the date hereof.
        DATED this July 29, 2020.
                                                                 I
                                                               Bowen Greenwood, Clerk of the Supreme Court

c:     Sean M. Morris, Nicholas J. Lofing, Robert J. Phillips, Charles E. Hansberry, Jenny M. Jourdonnais,
Christopher David Abbott, David Robert Paoli, Mark W. Mattioli, Anne Winfield Yates, Paul M. Leisher, W.
Scott Mitchell, John David Sullivan, Mark A. Loyd, A. Lauren Russow Nichols, Mark Baker, Alexander
Shaknes, Elli Leibenstein, Thomas E. Dutton, Gregory E. Ostfeld, Robert J. Brookhiser, Carey Busen, Annie M.
Goodwin
                                                                                                                             07/29/2020



                                                                                                   Case Number: DA 20-0340